DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
The expressions in [0048]-[0052] are not clearly legible. 
Appropriate correction is required.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 41a-41n (see [0033]) and 400 (see [0066]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.        The drawings are objected to because:
In FIGs 1-5, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIGs 1-5 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claims 5 and 16 are objected to because of the following informalities:  
In claim 5, line 3, “the plurality of correlation groups” should be --the plurality of sensor correlation groups-- for better clarity.
In claim 15, lines 3-4, “the plurality of correlation groups” should be --the plurality of sensor correlation groups-- for better clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, it recites “processing the subset of signals based on the sensor correlation group to determine which sensor of the sensor correlation group is anomalous generating notification data based on the sensor of the correlation group that is anomalous.” in lines 5-8. There are no antecedent bases for “the sensor correlation group” and “the correlation group.” For examination purpose, the limitations at issue are assumed to be --processing the subset of signals based on the sensor correlation groups to determine which sensor of the sensor correlation groups is anomalous generating notification data based on the sensor of the sensor correlation groups that is anomalous--.

	Regarding claim 7, it recites “the sensor correlation group” in line 2. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 8, it recites “the sensor correlation group” in line 2. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 9, it recites “the sensor correlation group” in line 3. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 10, it recites “the sensor correlation group” in line 3. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 11, it recites “process the subset of signals based on the sensor correlation group to determine which sensor of the sensor correlation group is anomalous; and generate notification data based on the sensor of the correlation group that is anomalous” in lines 8-11. For examination purpose, the limitations at issue are assumed to be --process the subset of signals based on the sensor correlation groups to determine which sensor of the sensor correlation groups is anomalous; and generate notification data based on the sensor of the sensor correlation groups that is anomalous--.

	Regarding claim 17, it recites “the sensor correlation group” in line 3. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 18, it recites “the sensor correlation group” in line 3. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 19, it recites “the sensor correlation group” in lines 3-4. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	Regarding claim 20, it recites “the sensor correlation group” in lines 3-4. There is no antecedent basis for the limitation. For examination purpose, it is assumed to be --the sensor correlation groups--.

	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “processing a subset of signals based on the sensor correlation groups to determine when an anomaly exists; processing the subset of signals based on the sensor correlation group to determine which sensor of the sensor correlation group is anomalous.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “storing a plurality of sensor correlation groups based on vehicle dynamics” and “generating notification data based on the sensor of the correlation group that is anomalous.” However, these are “insignificant extra-solution activity to the judicial exception” to collect data for the abstract idea and output a result of the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “storing” and “generating” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data and output a result for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more. 

Claim 11 is similarly rejected by analogy to claim 1. Note that the implementation of the analogous method by software modules, non-transitory media, and processors are mere instructions to apply the exception using generic computer components.

Dependent claims 2-10 and 12-20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-4, 6, 8-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DECKERT et al. (“F-8 DFBW Sensor Failure Identification Using Analytic Redundancy” IEEE TRANSACTIONS ON AUTOMATIC CONTROL, VOL. AC-22, NO. 5, OCTOBER 1977; hereinafter “DECKERT”) in view of Kayama et al. (US 5548597 A; hereinafter “Kayama”).

	Regarding claim 1, DECKERT teaches a method for detecting an anomaly of a sensor of a vehicle (i.e., “a sensor failure detection and identification system designed for the NASA F-8 DFBW aircraft”; see Abstract), comprising: 
storing a plurality of sensor correlation groups (i.e., “”pairs of like instruments; see p. 796, col. 1, I.(1); “each instrument type”; see p. 796, col. 2, II.A.) based on vehicle dynamics (i.e., “The dual redundant instrument types which are available on the F-8 DFBW aircraft are the following: longitudinal accelerometer, lateral accelerometer, normal accelerometer, roll rate gyro, pitch rate gyro, yaw rate gyro, vertical gyro, directional gyro, altimeter, Mach meter, and alpha vane”; see p. 797, col. 2, III, ¶ 1); 
processing a subset of signals based on the sensor correlation groups to determine when an anomaly exists (i.e., “A direct redundancy detector, called a redundancy trigger, operates on the moving window average of the output of instrument 1 minus the output of instrument 2 for each instrument type… If the redundancy trigger detects a significant mean in the moving window average of the output of instrument 1 minus the output of instrument 2, it follows that if the sign of this mean is positive (negative) either instrument 1 has a positive (negative) bias or instrument 2 has a negative (positive) bias”; see p. 796, col. 2, II.A.); 
processing the subset of signals based on the sensor correlation group to determine which sensor of the sensor correlation group is anomalous (i.e., “several SPRT’s are initiated to identify which of the two instruments of the given type has failed”; see p. 796, col. 2, II.B.).
	DECKERT does not explicitly disclose:
generating notification data based on the sensor of the correlation group that is anomalous.
	But Kayama teaches:
generating notification data based on the sensor of the correlation group that is anomalous (i.e., “if any abnormality is detected, the diagnosis means 109 specifies a sensor indicating the abnormal value and displays the sensor number, etc. on a display means 112”; see col. 3, lines 13-15).
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify DECKERT in view of Kayama to incorporate the step of generating notification data based on the sensor of the correlation group that is anomalous, as claimed. The motivation would be to show the result to the vehicle operator or control system, so as to take appropriate actions (see Kayama, col. 3, lines 15-19).

	Regarding claim 2, DECKERT further teaches:
wherein the plurality of sensor correlation groups includes a position group, a speed group, an acceleration group, a heading group, and a yaw rate group (i.e., “The dual redundant instrument types which are available on the F-8 DFBW aircraft are the following: longitudinal accelerometer, lateral accelerometer, normal accelerometer, roll rate gyro, pitch rate gyro, yaw rate gyro, vertical gyro, directional gyro, altimeter, Mach meter, and alpha vane”; see p. 797, col. 2, III, ¶ 1).

	Regarding claim 3, DECKERT further teaches:
wherein each of the plurality of sensor correlation groups includes one or more sensors correlated to the group based on vehicle dynamics (i.e., “The dual redundant instrument types which are available on the F-8 DFBW aircraft are the following: longitudinal accelerometer, lateral accelerometer, normal accelerometer, roll rate gyro, pitch rate gyro, yaw rate gyro, vertical gyro, directional gyro, altimeter, Mach meter, and alpha vane”; see p. 797, col. 2, III, ¶ 1).

	Regarding claim 4, DECKERT further teaches:
wherein the subset of signals includes a position signal, a speed signal, an acceleration signal, a heading signal, and a yaw rate signal. (i.e., “The dual redundant instrument types which are available on the F-8 DFBW aircraft are the following: longitudinal accelerometer, lateral accelerometer, normal accelerometer, roll rate gyro, pitch rate gyro, yaw rate gyro, vertical gyro, directional gyro, altimeter, Mach meter, and alpha vane”; see p. 797, col. 2, III, ¶ 1; “operates on the moving window average of the output of instrument 1 minus the output of instrument 2 for each instrument type”; see p. 796, col. 2, II. A.).

	Regarding claim 6, DECKERT further teaches:
wherein the processing the subset of signals to determine when the anomaly exists is based on a defined batch size (i.e., “operates on the moving window average of the output of instrument 1 minus the output of instrument 2 for each instrument type” see p. 796, col. 2, II. A.).

	Regarding claim 8, DECKERT further teaches:
wherein the processing the subset of signals to determine which sensor of the sensor correlation group is anomalous is based on a computed mean (i.e.,                                 
                                    
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            ) of a predicted condition vector (i.e., process                                 
                                    r
                                
                            ) associated with a sensor correlation group of the plurality of correlation groups (i.e., “the SPRT makes sequential observations of the process                                 
                                    r
                                
                            , which represents a comparison between the suspect instrument and other unfailed instrument types… The mean for each SPRT,                                 
                                    
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            , is calculated to be consistent with the predefined sensor BFM and the failure sign information from the redundancy trigger”; see p. 797, col. 1, ¶ 1 through col. 2, ¶ 3).

	Regarding claim 9, DECKERT further teaches:
training a plurality of thresholds based on anomalous signal data (i.e., “A bias failure magnitude (BFM) is defined for each instrument type based on  both the a priori sensor statistics and the capabilities of the various analytic redundancy failure identification techniques in the presence of allowable errors on unfailed instruments. A threshold magnitude and window size are chosen for each instrument type to give reasonable false alarm and missed alarm probabilities”; see p. 796, col. 2, II.A.), and wherein the processing the subset of signals to determine which sensor of the sensor correlation group is anomalous is based on the plurality of trained thresholds (i.e., “In fact, any mean of                                 
                                    
                                        
                                            γ
                                        
                                        
                                            k
                                        
                                    
                                
                             with the sign of                                 
                                    
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                             and greater in magnitude than                                 
                                    
                                        
                                            
                                                
                                                    m
                                                
                                                
                                                    k
                                                
                                            
                                        
                                    
                                    /
                                    2
                                
                             will drive                                 
                                    
                                        
                                            u
                                        
                                        
                                            n
                                        
                                    
                                
                            , toward the negative threshold, which by our definition indicates an instrument failure… The mean which constitutes the failure hypothesis                                 
                                    
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                             has magnitude equal to the predefined sensor BFM and has the sign of the moving window average computed by the trigger… The mean for each SPRT,                                 
                                    
                                        
                                            m
                                        
                                        
                                            k
                                        
                                    
                                
                            , is calculated to be consistent with the predefined sensor BFM and the failure sign information from the redundancy trigger”; see p. 797, col. 2, ¶¶ 1-4).

	Regarding claim 10, DECKERT further teaches:
training a plurality of thresholds based on anomalous signal data (i.e., “A bias failure magnitude (BFM) is defined for each instrument type based on  both the a priori sensor statistics and the capabilities of the various analytic redundancy failure identification techniques in the presence of allowable errors on unfailed instruments. A threshold magnitude and window size are chosen for each instrument type to give reasonable false alarm and missed alarm probabilities”), and wherein the processing the subset of signals to determine when a sensor of the sensor correlation group is anomalous is based on the plurality of trained thresholds (i.e., “If the redundancy trigger detects a significant mean in the moving window average of the output of instrument 1 minus the output of instrument 2, it follows that if the sign of this mean is positive (negative) either instrument 1 has a positive (negative) bias or instrument 2 has a negative (positive) bias”; see p. 796, col. 2, II.A.).

	Regarding claim 11, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. 

	Regarding claim 12, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 13, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 14, the claim recites the same substantive further limitations as claim 4 and is rejected using the same teachings.

	Regarding claim 16, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 18, the claim recites the same substantive further limitations as claim 8 and is rejected using the same teachings.

	Regarding claim 19, the claim recites the same substantive further limitations as claim 9 and is rejected using the same teachings.

	Regarding claim 20, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings.
Notes
9.	Claims 5, 15, 7, and 17 distinguish over the closest prior art of record as discussed below.
	Regarding claims 5 and 15, the closest prior art of record fails to teach the features (claim 5 as a representative): “wherein the processing the subset of signals to determine when the anomaly exists comprises computing a mean absolute error (MAE) based on the plurality of correlation groups,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that DECKERT teaches detecting a significant mean in the moving window average of the error (i.e., difference between instruments 1 and 2). And observe the sign of the difference. That is, there is no teaching or motivation to compute a mean absolute error (MAE) as claimed, because it will defeat the purpose of observing the sign (+ or -) of the difference.

	Regarding claims 7 and 17, the closest prior art of record fails to teach the features (claim 7 as a representative): “wherein the processing the subset of signals to determine which sensor of the sensor correlation group is anomalous is based on a depth first search method and the plurality of sensor correlation groups,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that DECKERT teaches comparing between suspect instrument and other unfailed instrument types. However, it is silent about a depth first search method. There is no teaching, suggestion, or motivation to implement a depth first search method as claimed.


Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wang et al. (“Detecting Vehicle Anomaly by Sensor Consistency: An Edge Computing Based Mechanism” 2018 IEEE) teaches a method for an edge based anomaly detection system for a vehicle, named VeAnDe, which exploits edge based sensor data fusion to identify the anomaly events. VeAnDe analyzes multiple correlations between different intra-vehicle sensors, and utilizes these correlations to examine whether an anomaly has occurred within the vehicle.
	FUKUTOMI (JP 2009281263 A) teaches a failure diagnosis method of a control system of an aircraft engine, involving determining correlation for each pair of sensors about output values of three or more of sensors; and determining whether or not any one of the sensors is abnormal based on the result of the correlation determination.
	Kim et al. (US 20220108569 A1) teaches a method for detecting and identifying  vehicular anomalies, involving receiving signals from various sensors, grouping the signals into detection sets, detecting anomalies by a comparison to vehicle behavior models, and cross-referencing the detection sets with each other to narrow down and identify the source of the anomaly. The detection sets may be grouped such that facets of vehicle maneuverability are captured and cover causal relations between different maneuverability mechanisms.
	Mergenthaler et al. (US 6223107 B1) teaches a method for monitoring sensors used in a motor vehicle, involving determining identically defined comparison variables for at least two of the sensors as a function of the signals generated by the at least two of the sensors; determining a reference variable as a function of at least two of the identically defined comparison variables; and monitoring at least one of the sensors using the reference variable.
	Ganesan et al. (“Exploiting Consistency Among Heterogeneous Sensors for Vehicle Anomaly Detection” SAE Technical Paper 2017-01-1654, 2017) teaches a method for detecting sensor data attacks on a vehicle, involving pairwise correlation between key variables.
	Khalastchi et al. (“Online Anomaly Detection in Unmanned Vehicles” Proc. of 10th Int. Conf. on Autonomous Agents and Multiagent Systems (AAMAS 2011), Tumer, Yolum, Sonenberg and Stone (eds.), May, 2–6, 2011, Taipei, Taiwan, pp. 115-122) teaches an online anomaly detection method for robots, such as Unmanned Aerial Vehicles (UAV), involving monitoring air-speed, heading, altitude, roll pitch and yaw, and other telemetry and sensors data; selecting correlated sets; setting a threshold value for each corelated set; and detect an anomaly if an anomaly score of a given input
crossed a threshold value.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857